UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4989


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY COLEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cr-00305-RWT-1)


Submitted:   April 25, 2012                   Decided:   May 9, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton,
Assistant Federal Public Defender, Greenbelt, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Stacy
Dawson Belf, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Coleman pled guilty to unlawful possession of

a    firearm        by   a     convicted      felon      in    violation        of    18    U.S.C.

§ 922(g)(1)          (2006),       and      was    sentenced         as   an     armed     career

criminal       to    the       mandatory      minimum     sentence        of    fifteen      years

prescribed by 18 U.S.C.A. § 924(e) (West Supp. 2011).                                      Coleman

appeals his sentence, arguing that imposition of the fifteen-

year    sentence         was     error      because     mandatory         minimum      sentences

conflict       with      the     mandate      in   18    U.S.C.       § 3553(a)       (2006)     to

impose a sentence “sufficient but not greater than necessary.”

He further contends that a fifteen-year sentence is greater than

necessary       in       his    case     to    achieve        the    sentencing        goals     of

§ 3553(a).          We affirm.

               The Sentencing Reform Act, of which § 3553(a) is part,

dictates that a defendant should be sentenced in accordance with

its provisions to achieve the purposes of § 3553(a)(2) “[e]xcept

as     otherwise         specifically         provided.”             18   U.S.C.       § 3551(a)

(2006).        Courts          have    generally        held       that   mandatory        minimum

sentences are “otherwise specifically provided” and thus do not

conflict       with       § 3553(a)’s         “sufficient          but    not    greater       than

necessary” clause.               See United States v. Sutton, 625 F.3d 526,

529 (8th Cir. 2010); United States v. Kellum, 356 F.3d 285, 289

(3d     Cir.        2004)       (“[T]he       mandatory        minimum         sentences       [the

defendant]       was      exposed      to     pursuant        to    [statute]        clearly    fit

                                                   2
within the ‘except as otherwise specifically provided’ exclusion

of § 3551(a).”).         “Courts have uniformly rejected the claim that

§ 3553(a)’s ‘no greater than necessary’ language authorizes a

district court to sentence below the statutory minimum.”                    United

States v. Cirilo-Muñoz, 582 F.3d 54, 55 (1st Cir. 2009) (per

curiam) (listing cases); see also United States v. Franklin, 499

F.3d 578, 585 (6th Cir. 2007) (“[Section] 3553(a) factors do not

apply to congressionally mandated sentences”); United States v.

Roberson,    474     F.3d     432,    436      (7th   Cir.    2007)     (although

acknowledging      the    tension    between    § 3553(a)     and    statutorily-

mandated sentences, holding that § 3553(a) as a “very general

statute cannot be understood to authorize courts to sentence

below   minimums     specifically       prescribed     by    Congress.”).      In

United States v. Robinson, 404 F.3d 850 (4th Cir. 2005), we held

that, post-Booker, except in limited circumstances not present

here, “a district court still may not depart below a statutory

minimum.”    Id. at 862. Coleman’s reliance on United States v.

Raby, 575 F.3d 376 (4th Cir. 2009), is misplaced, as that case

provides no guidance on sentencing below a mandatory minimum.

            We therefore affirm the district court’s judgment.                 We

dispense    with    oral     argument    because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED

                                        3